Citation Nr: 1402314	
Decision Date: 01/16/14    Archive Date: 01/31/14

DOCKET NO.  12-24 231A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for hypertension secondary to service-connected post-traumatic stress disorder (PTSD) with depressive features. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

The Veteran and his daughter


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel

INTRODUCTION

The Veteran served on active duty from March 1951 to December 1953 and was awarded the Combat Infantry Badge (CIB).  The current matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the above Department of Veterans Affairs (VA) Regional Office (RO).  In November 2013, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the Boston RO.  At the hearing, the parties agreed to hold the record open for 30 days for the Veteran to submit additional evidence, but no additional evidence was received from either the Veteran or his representative.  A copy of the transcript has been associated with the Veteran's file and has been reviewed.  

The issue of entitlement to a total disability rating due to individual unemployability (TDIU) was denied in the rating action on appeal, was the subject of a notice of disagreement (NOD), and was addressed in the statement of the case (SOC).  However, in the substantive appeal, the Veteran specifically limited his appeal to the issue listed on the cover page of this Decision.  Thus, consideration herein is limited to only that one issue that the Veteran wishes to pursue. 

Please note that this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

Resolving all reasonable doubt in favor of the Veteran, there is an approximate balance of positive and negative evidence as to whether his service-connected PTSD with depressive features aggravates his hypertension.  

CONCLUSION OF LAW

The criteria for service connection for hypertension, as secondary to the service-connected PTSD with depressive features have been met.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2013).
REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist a claimant in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2012).  The VCAA applies in the instant case.  However, the Board's grant of service connection for hypertension herein represents a complete grant of the benefit sought on appeal.  Thus, no further discussion of VA's duty to notify and assist is necessary.

Law and Analysis

The Veteran is seeking service connection on a secondary basis for hypertension that he believes was caused, or made worse, by his service-connected PTSD with depressive features.  See VA Form 21-4138 received January 29, 2009.  A claim for direct service connection for hypertension was previously denied.  See Rating Decision dated in October 2008.  As the Veteran has limited his argument to principles of secondary service connection, the Board will proceed to consider this limited aspect of this appeal.  In this regard, service connection is currently in effect for PTSD with depressive features, rated as 50 percent disabling. 

In this regard, the Board notes that the Veteran has supplemented his contentions with information from the internet, some of which discusses the increased risk of heart disease and PTSD.  Although the information is useful in understanding heart disease and PTSD in general, it was not accompanied by the opinion of any medical expert and does not specifically address the evidence and facts of this claim.  Mattern v. West, 12 Vet. App. 222 (1999); Sacks v. West, 11 Vet. App. 314 (1998); Wallin v. West, 11 Vet. App. 509 (1998).  

Service connection may be established on a secondary basis for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires (1) competent evidence (a medical diagnosis) of current chronic disability; (2) evidence of a service-connected disability; and (3) competent evidence that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.; see Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  There must be competent evidence of a current disability; evidence of a service-connected disability; and competent evidence of a nexus between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-7 (1995).

After considering all information and lay and medical evidence of record in a case with respect to benefits under laws administered by the Secretary, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The benefit of the doubt rule is inapplicable when the evidence preponderates against the claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001). 

Evidence of record in the current appeal shows that the Veteran was initially diagnosed with anxiety reaction in the late 1960s.  See VA Examination Report dated in December 1968.  The earliest medical evidence of hypertension is in VA treatment records dated in the late 1980s.  See VA Form 10-1000a, Abbreviated Medical Record, dated in November 1987.  These records also document diagnoses of generalized anxiety disorder with depressive features as well as PTSD.  See VA Examination Reports dated in August 1993 and June 2008.  

Subsequently dated treatment records show that the Veteran presented to the Boston VA Medical Center in July 2009 with a letter seeking a medical opinion in support of his claim for service connection.  A VA staff physician noted that hypertension was an extremely common disorder in the Veteran's age group in the general population and that it would be very difficult to say his PTSD caused his hypertension though it was certainly possibly and could be aggravated by it.  See VA Primary Care Attending Note, dated July 21, 2009.  Unfortunately, the VA physician does little more than indicate the possibility that the Veteran's hypertension is related to his service-connected PTSD.  Generally such speculation is not legally sufficient to establish service connection.  See Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  See also 38 C.F.R. § 3.102  (reasonable doubt does not include resort to speculation or remote possibility). 

The Veteran was later afforded a VA examination in April 2011 where the examiner concluded that she could not resolve the question of whether there was a causal relationship between the Veteran's PTSD and hypertension without resorting to mere speculation.  However, she went on to note that stress had been suggested in the pathophysiology of heart disease.  She then explained that the symptoms of stress (PTSD) could be anxiety, edgy feeling, and fear and could cause the adrenal gland to secrete more hormones in response, which in turn elevate the heart rate and blood pressure.  The Board notes that relying on the VA examiner's hesitance to offer a definitive opinion "without resort to speculation" is disfavored by the courts, see Jones v. Shinseki, 23 Vet. App. 382, 390 (2009), and such an opinion by itself provides neither positive nor negative support for the claim.  Fagan v. Shinseki, 573 F.3d 1282, 1289 (Fed. Cir. 2009).  Thus, this opinion is limited in terms of its ultimate probative value.

In determining whether service connection is warranted for disease or disability, VA must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  After carefully reviewing and weighing the competent medical evidence of record, the Board is satisfied that the evidence is in at least approximate balance as to whether the Veteran's service-connected PTSD causes or aggravates his hypertension.  

Although neither VA physician could provide a definitive opinion without resorting to speculation, the Board notes that an "absolutely accurate" determination of etiology is not a condition precedent to granting service connection, nor is "definite" or "obvious" etiology.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  That is to say, the use of cautious language does not always express inconclusiveness in a doctor's opinion.  Rather, the opinion should be viewed in its full context and not characterized solely by the medical professional's choice of words.  See Lee v. Brown, 10 Vet. App. 336, 338 (1997).

Here, the Board accords both VA opinions some evidentiary weight as it is significant that both examiners essentially found that the Veteran's PTSD could not be ruled out as contributing to the hypertension.  The fact that they both issued speculative medical opinions in this case weighs in support of the claim, as neither physician was willing to conclusively rule out a secondary relationship between the Veteran's hypertension and his service-connected PTSD.  Moreover, there are no medical opinions to the contrary.  So, while the Board is not satisfied with either VA opinion, there is no adequate reason to reject the medical opinions of record that are favorable to the Veteran.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (in evaluating the evidence and rendering a decision on the merits, the Board is required to assess the credibility and probative value of proffered evidence in the context of the record as a whole); Evans v. West, 12 Vet. App. 22, 26 (1998).  

Accordingly, the Board resolves the benefit of the doubt in the Veteran's favor and finds that the requirements for secondary service connection for hypertension are met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for hypertension, as secondary to the service-connected PTSD with depressive features, is granted.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


